          Case 1:19-cv-09474-PAE Document 27 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


FOZIA RASOOL,

                                        Plaintiff,                        19 Civ. 9474 (PAE)
                        -v-
                                                                                   ORDER
 TURKISH AIRLINES, INC.,
                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

        At today’s conference, the Court set a due date for the joint pretrial order of April 19,

2021. Motions in limine are also due on April 19, 2021, and any oppositions are due April 26,

2021.

        The Court also schedules a final pretrial conference for May 5, 2021 at 3:00 p.m. The

parties should call into the Court’s dedicated conference line at (888) 363-4749, and enter

Access Code 468-4906, followed by the pound (#) key. Counsel are directed to review the

Court’s Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.


        SO ORDERED.

                                                                
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: February 26, 2021
       New York, New York
